DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 5/9/19. These drawings are accepted.
Response to Arguments
Applicant’s arguments (4/27/21 Remarks: page 12, line 15 – page 13, line 20) with respect to the rejection(s) of claims 1-2, 12-18, & 27 under 35 USC §103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Gargeya (US 20190191988).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 12-18, & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US 20160321522) in view of Applicant’s described Prior Art and Gargeya (US 20190191988).
Re claim 1, Yuan discloses:
Claim 1: A method for obtaining at least one feature of interest from an input image (Yuan Abstract and paragraph 0020, image processing; Yuan paragraph 0006-0007, feature learning) acquired by a medical imaging device (see below), the at least one feature of interest being an output of a node of a machine learning network (Yuan paragraphs 0020-0021, network nodes and neural network outputs; Yuan paragraph 0028, machine learning), the method comprising:
processing, via the machine learning network, at least part of the input image acquired by the medical imaging device (see below) as input data, the machine learning network being configured to process image data of a region of interest of the input image and at least one control region of the input image (Yuan paragraph 0054 and Figure 3, first and second image samples X1 and X2, readable upon the (not further specified) image region of interest and image control region), and at least one of (Note: This is a recitation in the alternative, readable upon any one option) the at least one feature of interest and an output of an output layer of the machine learning network depending on the image data of the region of interest and the at least one control region (Yuan Abstract and paragraph 0020, image processing, (Yuan paragraph 0054 and Figure 3, first and second image outputs Y1 and Y2, dependent upon inputs X1 and X2);
training the machine learning network by machine learning (Yuan paragraph 0028, machine learning) using at least one constraint (Yuan paragraph 0059, constraint applied at a network layer); and
obtaining the at least one feature of interest from an output of at least one inner node of the machine learning network during the machine learning (Yuan paragraph 0059, constraint applied at a network layer), wherein at least one (see below).
Yuan does not specify the processing of images acquired by a medical image device.
A medical imaging device which provides images is known to one of ordinary skill in the art (Applicant’s Specification (Background section) paragraph 0006).
Yuan and Applicant’s described Prior Art are combinable because they are from the field of image processing.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use the Yuan network to process images from a medical imaging device.
The suggestion/motivation for doing so would have been to enable the machine learning system of Yuan to be applied to medical images in the same way it is applied to other types of images, thereby applying the feature learning elements of Yuan to the processing of medical images.
Therefore, it would have been obvious to combine Yuan with Applicant’s described Prior Art and Gargeya to obtain the invention as specified in claim 1.
Yuan does not disclose that either the feature of interest or the output layer of the machine learning network describes a 
Gargeya discloses extraction of image features expected to be independent  (Gargeya paragraphs 0027 & 0035-0037, discriminative and independent extraction of image features)
…wherein at least one of (Note: This is a recitation in the alternative, readable upon any one option) the at least one feature of interest and the output layer of the machine learning network describes a property of an object of interest that is expected to be independent of the image data in the control region (Gargeya paragraphs 0027 & 0035-0037, discriminative separation of distinct image features and independent feature extraction)
Yuan and Gargeya are combinable because they are from the field of image processing.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to extract image features expected to be independent of other image features.
The suggestion/motivation for doing so would have been to distinctly identify one type of image feature (e.g. pathological images) rather than another (e.g. healthy images) as suggested by Gargeya (Gargeya paragraph 0027).
Therefore, it would have been obvious to combine Yuan with Applicant’s described Prior Art and Gargeya to obtain the invention as specified in claim 1.

Claim 2: The method of claim 1 (see above), wherein at least one of the at least one the feature of interest and an output of the output layer of the machine learning network includes information usable to enable or support a user in forming a diagnosis concerning a patient depicted in the input image (Applicant’s Specification (Background section) paragraph 0007, use of images in diagnosis).
Claim 12: The method of claim 1 (see above), wherein the machine learning network is trained using at least one additional constraint for the output of at least one output node of an output layer of the machine learning network (Yuan paragraph 0059, pairwise constraint; Yuan paragraph 0069, non-pairwise constraint).
Claim 13: A processing system, comprising:
at least one processor (Yuan paragraph 0007, 0093, & 0095, processor/CPU), configured to obtain at least one feature of interest from an input image (Yuan Abstract and paragraph 0020, image processing; Yuan paragraph 0005, feature extraction) acquired by a medical imaging device (Applicant’s Specification (Background section) paragraph 0006), the at least one processor being configured to:
process, via the machine learning network, at least part of the input image, acquired by the medical imaging device (Applicant’s Specification (Background section) paragraph 0006), as input data, the at least one processor being configured to process image data of a region of interest of the input image and at least one control region of the input image (Yuan paragraph 0054 and Figure 3, first and second image samples X1 and X2, readable upon the (not further specified) image region of interest and image control region), and at least one of (Note: This is a recitation in the alternative, readable upon any one option) the at least one feature of interest and an output of an output layer of the machine learning network depending on the image data of the region of interest and the at least one control region (Yuan Abstract and paragraph 0020, image processing, (Yuan paragraph 0054 and Figure 3, first and second image outputs Y1 and Y2, dependent upon inputs X1 and X2);
train the machine learning network by machine learning (Yuan paragraph 0028, machine learning) using at least one constraint for an output of at least one inner node of the machine learning network during the machine learning (Yuan paragraph 0059, constraint applied at a network layer); and
obtain the at least one feature of interest from an output of a node of a machine learning network (Yuan paragraph 0027 and Figures 3-4, sample X), wherein at least one of the at least one feature of interest and the output layer of the machine learning network describes a property of an object of interest that is expected to be independent of the image data in the control region.
Claim 14: A medical imaging device (Applicant’s Specification (Background section) paragraph 0006, medical imaging), comprising:
at least one imaging source (Applicant’s Specification (Background section) paragraph 0006, medical imaging sources including x-ray, ultra sound, etc);
at least one detector (Applicant’s Specification (Background section) paragraph 0006, imaging scanner); and
the processing system of claim 13 (see above).
Claim 15: A computer tomography device (Applicant’s Specification (Background section) paragraph 0006, computed tomography), comprising:
at least one x-ray source (Applicant’s Specification (Background section) paragraph 0006, medical imaging technologies including x-ray);
at least one detector (Applicant’s Specification (Background section) paragraph 0006, imaging scanner); and
the processing system of claim 13 (see above).
Claim 16: A non-transitory computer-readable storage medium storing electronically readable instructions, (Yuan paragraph 0088, non-transitory medium for storing computer-executable instructions), for performing the method of claim 1 (see above) when the electronically readable instructions are executed on the processing unit of a medical imaging device (Applicant’s Specification (Background section) paragraph 0006, medical imaging device).
Claim 17: A non-transitory computer-readable storage medium storing the at least one feature of interest (Yuan paragraph 0088, non-transitory medium for storing data) obtained by the method of claim 1 (see above).
Claim 18: The method of claim 1 (see above), wherein the at least one feature of interest is a biomarker (Applicant’s Specification (Background section) paragraph 0007, biomarker).
Claim 27: The processing system of claim 13 (see above), wherein at least one of the at least one constraint (Yuan paragraph 0059, constraint applied at a network layer) concerns a dependence or (Note: This is a recitation in the alternative, readable upon any one option) independence of at least one first inner node of the (Note: This is a recitation in the alternative, readable upon any one option) a subset of the input images in a training dataset used for training the machine learning network (Yuan paragraph 0054 and Figure 3, first and second image outputs Y1 and Y2, produced by trained network and dependent upon inputs X1 and X2).
Allowable Subject Matter
Claims 4-9, 20-22, & 29-33 are allowed.
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Re claim 4 (and dependent claims 5, 20-22, & 29-31), the art of record does not teach or suggest the recited multiple subset splitting and training by combining identical network copies coupled by an additional processing node or layer providing respective input for the copies such that a measure of fulfilment of a constraint is output depending on outputs of the identical copies in conjunction with the recited arrangement of machine learning network image processing using an inner node constraint in the network with region of interest and control 
Re claims 6 & 10 (and dependent claims 7-9 & 32-33), the art of record does not teach or suggest the recited constraint concerning node dependence or independence in conjunction with the recited arrangement of machine learning network image processing using an inner node constraint in the network with region of interest and control region scanning wherein the output layer output is dependent on the region of interest data.
Re claim 11, the art of record does not teach or suggest the recited phantom image generation arrangement having variable technical imaging parameters such that a constraint is dependent on the technical imaging parameter in conjunction with the recited arrangement of machine learning network image processing using an inner node constraint in the network with region of interest and control region scanning wherein the output layer output is dependent on the region of interest data.
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of 
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663